Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 1 of 23 PageID #: 788



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------X
 FREDERICK WALKER,

                         Plaintiff,
                                                Memorandum and Order
             v.
                                                15-CV-4794(KAM)(ST)
 COUNTY OF NASSAU, et al.,

                     Defendants.
 -------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:
             This civil rights lawsuit alleges deliberate

 indifference to a pre-trial detainee’s medical needs.            The

 multiple defendants have moved for summary judgment pursuant to

 Federal Rule of Civil Procedure 56.         (ECF No. 99.)    For the

 reasons herein, the motions for summary judgment are GRANTED.

                                  Background

             The pro se plaintiff, Frederick Walker (“Mr. Walker”

 or “Plaintiff”), initiated this action on August 6, 2015.              (ECF

 No. 15, Complaint.)      The case was originally assigned to the

 Honorable Joseph F. Bianco, and subsequently reassigned to the

 undersigned.      Mr. Walker alleged that his rights under the

 United States Constitution pursuant to the Eighth and Fourteenth

 Amendments were violated while he was a pre-trial detainee at

 the Nassau County Correctional Center in East Meadow, New York.

 (Id. at 4.)      Mr. Walker, who suffered a gunshot wound in 1988

 that subsequently caused significant complications, alleged that



                                       1
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 2 of 23 PageID #: 789



 while he was detained, he was denied the use of a cane for

 eleven months, denied additional (or different) pain medication,

 denied a second mattress to sleep on, and denied a referral to a

 specialist doctor.      (Id. at 9.)    The named defendants in this

 action are: the County of Nassau and the former sheriff of the

 Nassau County Correctional Center, Michael Sposato (the “County

 Defendants”); and Armor Correctional Health Services of New York

 (“Armor”) and its employees, Dr. Jose Armas, Dr. Childa Margos,

 and Dr. Carl-Henri Sanchez (the “Armor Defendants”).

             On July 6, 2014, Mr. Walker was remanded to the Nassau

 County Correctional Center as a detainee awaiting trial in New

 York State court.      (ECF No. 99-7, County Defendants’ Rule 56.1

 Statement, ¶ 1.)     Armor and its employees were hired to provide

 medical care to detainees at that Nassau County Correctional

 Center.    (ECF No. 99-4, Armor Defendants’ Rule 56.1 Statement, ¶

 2.)   Upon his arrival at the facility, Mr. Walker notified Armor

 staff that he suffered from hypertension (high blood pressure),

 and that he had a bullet lodged in his femur bone.           (Id. ¶¶ 7-8;

 ECF No. 30, Amended Complaint (“Am. Compl.”), at 1.)            Mr. Walker

 alleges that he also told staff that he required a cane to

 ambulate, and was told by unnamed Armor staff that he would

 receive a cane.     (Am. Compl. at 1.)      However, about one week

 later, a nurse allegedly told Mr. Walker that although a cane

 had been ordered, the order was subsequently canceled.            (Id.)


                                       2
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 3 of 23 PageID #: 790



 Due to his difficulty walking, Mr. Walker was moved to a unit on

 the ground floor, but he was not provided a cane at that time.

 (Id.)

             Mr. Walker further alleges that on July 28, 2014,

 following an x-ray of his hip, he requested to see an orthopedic

 specialist.     (Id. at 2.)    He was not allowed to visit an

 orthopedic doctor until nearly three months later, on October

 22, 2014.    (Id.)   The doctor prescribed a pain-relieving

 medication, and a cane.       (Id.)   According to Mr. Walker, he did

 not receive the cane until the following summer, on June 4,

 2015.   (Id.)

             While detained, Mr. Walker made “over [one] hundred”

 complaints of “severe pain and discomfort.”           (Id.)   He alleges

 that the majority of his complaints were met with inaction by

 the Armor Defendants.      (See id.)       According to Mr. Walker, he

 could “barely walk” due to the pain, which also prevented him

 from sitting, standing, or laying down without discomfort.

 (Id.)   Mr. Walker requested an extra mattress to sleep on, but

 was told by numerous unspecified officials that “extra

 mattresses [were] not to be given to anyone for any reason.”

 (Id.)   Mr. Walker alleges that he suffered “degeneration of

 [his] body” and “extreme chronic pain daily” as a result of the

 doctors and prison officials who “deliberately denied [him] the

 proper medical care for various reasons,” including “their own


                                        3
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 4 of 23 PageID #: 791



 lack of professional knowledge,” and their “greed to save money

 for the county and the company they worked for.”           (Id.)

             After the lawsuit was filed, both the County

 Defendants and the Armor Defendants moved to dismiss pursuant to

 Federal Rule of Civil Procedure 12(b)(6), and Judge Bianco

 referred those motions to Magistrate Judge Steven I. Locke, who,

 at the time, was assigned to the case.         On August 8, 2016, Judge

 Locke issued a report and recommendation, which interpreted Mr.

 Walker’s complaint as bringing three claims: (i) a municipal

 liability claim against the County of Nassau and Armor; (ii)

 claims against former sheriff Sposato and Dr. Armas, as

 individuals who promulgated customs and policies on behalf of

 the County of Nassau and Armor, respectively; and (iii)

 individual claims against Dr. Margos and Dr. Sanchez for

 violating Mr. Walker’s civil rights.         (ECF No. 27, Report and

 Recommendations (“R&R”), at 16-17.)         Judge Locke recommended

 that the County Defendants’ motion to dismiss be denied, and

 that the Armor Defendants’ motion to dismiss be granted in part

 and denied in part.      (Id. at 37.)     Specifically, Judge Locke

 recommended that Mr. Walker’s claims against the Armor

 Defendants resulting from the alleged failure to provide him

 with a cane and failure to refer him to a specialist be




                                       4
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 5 of 23 PageID #: 792



 dismissed, 1 but recommended that his claims proceed with regard

 to his allegation that he was denied pain medication and a

 second mattress.     (Id. at 37-38.)      On August 24, 2016, with

 leave of the court, Mr. Walker filed an amended complaint.             (ECF

 No. 30, Am. Compl.)      On September 22, 2016, Judge Bianco adopted

 Judge Locke’s R&R in its entirety, over the objection of the

 Armor Defendants.      (See ECF No. 32, Memorandum and Order.)

             On April 5, 2019, this case was reassigned to the

 undersigned.     (See Apr. 5, 2019 ECF Notice of Reassignment.)

 Now that discovery is complete, the County Defendants and the

 Armor Defendants have filed motions for summary judgment

 pursuant to Federal Rule of Civil Procedure 56.           (ECF No. 99,

 Joint Motion for Summary Judgment; see ECF No. 99-9, Memorandum

 of Law (“Def. Mem.”); ECF No. 99-11, Reply.)           Plaintiff opposed

 the motion.     (ECF No. 99-10, Memorandum in Opposition (“Pl.

 Opp.”).)




 1 In his original complaint, Mr. Walker did not allege that he requested a
 cane. (See R&R at 21.) In his amended complaint, he does allege that he
 made a request for a cane to an unspecified individual upon arrival at the
 facility. With regard to the failure to refer Mr. Walker to a specialist,
 Judge Locke found that Mr. Walker failed to allege than any such refusal
 caused him an injury. (Id. at 29.)


                                       5
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 6 of 23 PageID #: 793



                               Legal Standard

             Plaintiff brought this action pursuant to 42 U.S.C. §

 1983 (“Section 1983”), which provides that:

         Every person who, under color of any statute,
         ordinance, regulation, custom, or usage, of any State
         . . . subjects, or causes to be subjected, any citizen
         of the United States . . . to the deprivation of any
         rights, privileges, or immunities secured by the
         Constitution and laws, shall be liable to the party
         injured . . . .

 42 U.S.C. § 1983.      Section 1983 “is not itself a source of

 substantive rights, but a method for vindicating federal rights

 elsewhere conferred by those parts of the United States

 Constitution and federal statutes that it describes.”            Baker v.

 McCollan, 443 U.S. 137, 144 n.3 (1979).

             To maintain a Section 1983 claim, a plaintiff must

 allege two elements.      First, “the conduct complained of must

 have been committed by a person acting under color of state

 law.”    Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994).

 Second, “the conduct complained of must have deprived a person

 of rights, privileges, or immunities secured by the Constitution

 or laws of the United States.”        Id.; see also McCugan v. Aldana-

 Brnier, 752 F.3d 224, 229 (2d Cir. 2014).

             When a Section 1983 claim is contemplated “by a

 prisoner confined in any jail, prison, or other correctional

 facility,” the prisoner may not file a lawsuit in federal court




                                       6
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 7 of 23 PageID #: 794



 “until such administrative remedies as are available [within the

 prison system] are exhausted.”        42 U.S.C. § 1997e(a).

             A party moving for summary judgment must “show[] that

 there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”            Fed. R.

 Civ. P. 56(a).     “A fact is ‘material’ for these purposes when it

 ‘might affect the outcome of the suit under the governing law.’”

 Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 104

 (2d Cir. 2011) (quoting Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 248 (1986)).      No genuine issue of material fact exists

 “unless there is sufficient evidence favoring the nonmoving

 party for a jury to return a verdict for that party.”            Anderson,

 477 U.S. at 249.     “If the evidence is merely colorable, or is

 not significantly probative, summary judgment may be granted.”

 Id. at 249-50 (internal citations omitted).

             “When considering a dispositive motion made by or

 against a pro se litigant, the [c]ourt is ‘mindful that a pro se

 party’s pleadings must be liberally construed in favor of that

 party and [they] are held to less stringent standards than

 formal pleadings drafted by lawyers.’”         Houston v. Teamsters

 Local 210, 27 F. Supp. 3d 346, 351 (E.D.N.Y. 2014) (quoting

 Hughes v. Rowe, 449 U.S. 5, 9 (1980)).         “Nonetheless, . . . a

 pro se party’s bald assertions[,] unsupported by evidence, are

 insufficient to overcome a motion for summary judgment.”             Id.


                                       7
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 8 of 23 PageID #: 795



 (quoting Rodriguez v. Hahn, 209 F.Supp.2d 344, 348 (S.D.N.Y.

 2002)).

                                  Discussion

    I.     Exhaustion of Administrative Remedies

             The County Defendants and the Armor Defendants first

 argue that Plaintiff’s claims are barred as a matter of law

 because he failed to exhaust the available administrate remedies

 before filing suit.      (Def. Mem. at 7-10.)      The Prison Litigation

 Reform Act (“PLRA”) “requires prisoners to exhaust prison

 grievance procedures before filing suit.”          Jones v. Bock, 549

 U.S. 199, 202 (2007).      This requirement broadly applies to any

 suit “with respect to prison conditions” brought pursuant to

 Section 1983, or any other federal law.          Id. at 204.    While Mr.

 Walker is no longer incarcerated, he was still detained at the

 Nassau County Correctional Facility at the time he initiated

 this action.     (See Complaint at 11.)       Accordingly, the PLRA

 applies to his case.      See Perez v. Westchester Cty. Dep’t of

 Corr., 587 F.3d 143, 155 (2d Cir. 2009) (“The text of the PLRA,

 although not entirely unambiguous, is most naturally read as

 referring solely to a plaintiff’s status at the time of filing,

 not at subsequent stages of the proceedings.”) (emphasis in

 original); see Williams v. Handmen, No. 11-cv-6918 (LBS), 2013

 WL 342702, at *3 (S.D.N.Y. Jan. 29, 2013) (the plaintiff’s

 “relatively newfound parolee status does not change the effect


                                       8
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 9 of 23 PageID #: 796



 of PLRA’s exhaustion bar on the suit he brought when still a

 prisoner”).

             Both the County Defendants and the Armor Defendants

 argued in their motions to dismiss that Plaintiff failed to

 exhaust his administrative remedies.         In the R&R that was

 subsequently adopted by Judge Bianco, Judge Locke rejected their

 argument at that stage of the litigation, because the Supreme

 Court has held that prisoners “are not required to specially

 plead or demonstrate exhaustion in their complaints.”            Jones,

 549 U.S. at 216; (see R&R at 12-14).         The defendants argue that

 now, following discovery, “[a]ll of the facts alleged and

 testimony provided thus far suggest that Mr. Walker never

 exhausted the administrative process as it relates to his

 medical complaints.”      (Def. Mem. at 9.)

             The handbook that was provided to all detainees and

 inmates at the Nassau County Correctional Center included a

 section describing the facility’s grievance process, which

 required any grievance to be filed in writing within five days

 of the “act or occurrence leading to the grievance.”            (Def. Ex.

 G at 4.)    It further outlined an appeals process, in the event

 of an adverse decision, in which the complainant could appeal

 the denial of their grievance to the New York State Commission

 of Correction.     (Id. at 5.)    At his deposition, Mr. Walker




                                       9
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 10 of 23 PageID #: 797



  testified that he was aware of the facility’s written grievance

  process.    (Def. Ex. C at 141:6-17.)

               Mr. Walker filed several grievances while he was

  detained at the Nassau County Correctional Center.           Based on the

  file proffered by the County Defendants, it appears that only

  one of the grievances was related to medical care.           (See Def.

  Ex. E.)    That grievance was made on September 23, 2014, and the

  file does not reveal the specific contents of the grievance.

  (Id.)   At his deposition, Mr. Walker testified that he filed at

  least one grievance with respect to the denial of his cane,

  which he said was denied because it was found to be “too vague.”

  (Def. Ex. C at 112:15-17.)       Mr. Walker also testified that he

  never filed any appeals after his grievances were denied,

  despite being aware of the appeals process.          (Id. at 139:4-142-

  7.)

              Regardless of whether Mr. Walker properly filed

  grievances with respect to each of his claims, the undisputed

  evidence that he failed to appeal (and thus, exhaust) any

  grievance denials bars his lawsuit.        See Reynoso v. Swezey, 238

  F. App’x 660, 663 (2d Cir. 2007) (summary order) (“the failure

  to appeal . . . was not justified” where the plaintiff

  “testified at his deposition that he had filed grievances in the

  past and was aware of the mechanism by which an appeal . . . was

  filed”).


                                       10
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 11 of 23 PageID #: 798



              In response to the defendants’ argument that his

  lawsuit is barred, Mr. Walker argues that he “filed several

  grievances,” but he does not have the documentation to

  demonstrate these filings because the New York Department of

  Corrections and Community Supervision “lost [his] legal property

  bag containing all paperwork pertaining” to his case.           (Pl. Opp.

  at 12.)   Mr. Walker also points to his prisoner file, which does

  show the filing of several grievances (Def. Ex. E), and further

  argues that the grievance process was “rigged.”          (Pl. Opp. at

  13.)

              Mr. Walker’s argument, however, ignores the fatal flaw

  in his exhaustion of available administrative remedies: there is

  no evidence that he completed the grievance process by appealing

  the denials of his grievances, and he admitted under oath that

  he did not appeal them.      “In order to exhaust his remedies, a

  prisoner must pursue his grievance to the highest administrative

  level, including all appellate remedies.”         Petit v. Bender, No.

  99-cv-969 (SHS), 2003 WL 22743485, at *4 (S.D.N.Y. Nov. 19,

  2003) (emphasis added).      Mr. Walker’s unsupported contention

  that the grievance process was “rigged” does not alter this

  requirement.    See id. at *5 (“In the Second Circuit, formal

  compliance with the Inmate Grievance Program is required and an

  inmate must exhaust his administrative remedies even if such

  exhaustion would be futile or ineffective.”).          Moreover, if the


                                       11
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 12 of 23 PageID #: 799



  grievance process was in fact unfair in some way, the appeals

  process was the first step to attempt to correct that

  unfairness.    See Porter v. Nussle, 534 U.S. 516, 524 (2002)

  (“All ‘available’ remedies must now be exhausted; those remedies

  need not meet federal standards, nor must they be ‘plain,

  speedy, and effective.’”).

              Because the PLRA applies to all of Mr. Walker’s

  constitutional claims brought pursuant to Section 1983, his

  failure to fully exhaust the available administrative remedies

  requires the dismissal of all of those claims.          While such a

  remedy may appear harsh, the law is clear.           “An inmate ‘shall’

  bring ‘no action’ (or said more conversationally, may not bring

  any action) absent exhaustion of available administrative

  remedies.”    Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (quoting

  42 U.S.C. § 1997e(a)).      The “mandatory” language of the PLRA

  “means a court may not excuse a failure to exhaust, even to take

  [special] circumstances into account.”         Id.   The only exception

  is when an “[a]n administrative procedure is ‘unavailable’”;

  that is, “when (1) ‘it operates as a simple dead end – with

  officers unable or consistently unwilling to provide any relief

  to aggrieved inmates;’ (2) the scheme is ‘so opaque that it

  becomes, practically speaking, incapable of use,’ meaning that

  ‘some mechanism exists to provide relief, but no ordinary

  prisoner can discern or navigate it;’ or (3) ‘when prison


                                       12
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 13 of 23 PageID #: 800



  administrators thwart inmates from taking advantage of a

  grievance process through machination, misrepresentation, or

  intimidation.’”     Hayes v. Dahlke, 976 F.3d 259, 268 (2d Cir.

  2020) (quoting Ross, 136 S. Ct. at 1859–60).          Mr. Walker has

  made no showing that the appeals process was “unavailable.”             To

  the contrary, he admitted that he was aware of the appeals

  process, but he chose not to utilize it.

              Because Mr. Walker was detained when he filed his

  lawsuit, he was required to meet the requirements of the PLRA,

  including the exhaustion requirement.         Based on the record

  before the court, including Mr. Walker’s admission under oath

  that he did not appeal the denials of any of the grievances he

  filed, there is no dispute of fact that Mr. Walker did not fully

  exhaust the administrative remedies that were available before

  filing suit.    His Section 1983 claims are therefore barred by

  the PLRA, and the defendants’ motions for summary judgment are

  granted on all of Plaintiff’s Section 1983 claims.

     II.   Merits of Plaintiff’s Constitutional Claims

              Even if Plaintiff had fully exhausted his claims, the

  court finds that summary judgment against him would be

  warranted, because the undisputed evidence demonstrates that

  none of the defendants violated his constitutional rights.

  Following Judge Locke’s report and recommendation regarding the

  motions to dismiss, which Judge Bianco adopted in full, the


                                       13
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 14 of 23 PageID #: 801



  claims remaining in the case were Mr. Walker’s claim that the

  County Defendants had an unconstitutional custom or policy which

  prevented him from receiving a second mattress to sleep on, and

  that the Armor Defendants were deliberately indifferent to his

  serious medical needs.      Mr. Walker also amended his complaint to

  allege that he requested a cane upon his arrival at the Nassau

  County Correctional Facility, which revived his claim regarding

  the cane, despite Judge Locke’s initial recommendation that it

  be dismissed.

              A. Custom or Policy

              The two County Defendants named in this lawsuit are

  the County of Nassau itself, and former sheriff Sposato.            Mr.

  Walker testified that Mr. Sposato had no direct involvement in

  any of the incidents giving rise to his claims: Mr. Walker never

  sent any complaints to Mr. Sposato, or had any other

  communication with him.      (Def. Ex. C at 126:6-18); see Farrell

  v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It is well settled

  in this Circuit that personal involvement of defendants in

  alleged constitutional deprivations is a prerequisite to an

  award of damages under [Section] 1983.”).         Accordingly, because

  the County Defendants were not directly involved in Mr. Walker’s

  medical care, and Mr. Walker does not allege a specific County

  policy that prevented him from receiving a cane, the only

  possible claim against the County Defendants is that the County


                                       14
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 15 of 23 PageID #: 802



  violated Mr. Walker’s civil rights through the policy that he

  alleges prevented him from obtaining a second mattress to sleep

  on.   See Simpson v. Town of Warwick Police Dep’t, 159 F. Supp.

  3d 419, 441 (S.D.N.Y. 2016) (“Municipal liability in a [Section]

  1983 action may not be based on a theory of respondeat superior

  or vicarious liability.”).

              The undisputed evidence before the court reveals the

  absence of any unconstitutional policy.         The County Defendants

  concede that detainees and inmates were generally only provided

  one mattress; however, an inmate could request a second mattress

  for medical reasons.      (See Reply at 6.)     Mr. Walker testified

  that, “if there was ever a policy,” correctional officers

  nonetheless gave another inmate “what he asked for and what he

  needed.”    (Ex. C at 129:22-130:2.)      Mr. Walker further testified

  that “there was an unwritten policy because for some reason some

  people got certain things[,] and for some reason some people

  didn’t get certain things.”       (Id. at 131:1-5.)     When asked why

  he thought that was the case, Mr. Walker speculated that the

  inmates who received what they asked for more often were the

  ones with family members who lived near the facility and visited

  often.   (Id. at 132:13-19.)

              Therefore, what Mr. Walker’s own testimony shows is

  that he was unhappy that certain other inmates appeared to have

  unspecified requests fulfilled, while his request for a second


                                       15
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 16 of 23 PageID #: 803



  mattress went unfulfilled.       That, however, does not constitute

  an unconstitutional custom or policy for purposes of municipal

  liability pursuant to Section 1983.        In order for Mr. Walker to

  defeat summary judgment on a claim for an unconstitutional

  custom or policy, he would have to show a disputed issue of fact

  as to a widespread practice that violated detainees’ rights.

  See Patterson v. Cty. of Oneida, 375 F.3d 206, 226 (2d Cir.

  2004) (“It is sufficient to show, for example, that a

  discriminatory practice of municipal officials was so

  ‘persistent or widespread’ as to constitute ‘a custom or usage

  with the force of law.’”) (quoting Sorlucco v. New York City

  Police Dep’t, 971 F.2d 864, 870-71 (2d Cir. 1992)).           Mr.

  Walker’s testimony shows that there was not such a widespread

  practice, because some inmates “got certain things.”           (Def. Ex.

  C at 131:1-5.)     His proffered reason for why some inmates “got

  certain things,” which was that they were often visited by their

  family members, is too vague and speculative to implicate any

  rights guaranteed by the Constitution.

              Mr. Walker’s testimony, and his opposition to the

  motion for summary judgment, fail to raise a triable issue

  regarding whether there was an unconstitutional custom or policy

  in place.    Accordingly, Mr. Walker’s only possible claim against

  the County Defendants fails as a matter of law.




                                       16
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 17 of 23 PageID #: 804



              B. Deliberate Indifference

              Mr. Walker also claims that the Armor Defendants, who

  were hired by the County Defendants to provide medical care at

  the Nassau County Correctional Center, were deliberately

  indifferent to his serious medical needs.         Mr. Walker invokes

  both the Eighth and Fourteenth Amendments to the Constitution.

  However, “claims by pretrial detainees . . . are properly

  brought under the Fourteenth Amendment” (whereas “the Eighth

  Amendment applies only to convicted prisoners”).           Simpson, 159

  F. Supp. 3d at 443.     In any event, the substantive analysis of a

  deliberate indifference claim is the same, regardless of whether

  it is brought under the Eighth Amendment or the Fourteenth

  Amendment.    Id.

              “As to [a] deliberate indifference to serious medical

  needs claim, [a] plaintiff must demonstrate that there is a

  genuine issue of material fact as to (a) an objective

  component,” that the plaintiff had a “‘sufficiently serious’”

  medical condition, “and (b) a subjective component—that the

  defendant possessed a ‘sufficiently culpable state of mind.’”

  Elliott v. Cty. of Monroe, 115 F. App’x 497, 498–99 (2d Cir.

  2004) (summary order) (quoting Hathaway v. Coughlin, 37 F.3d 63,

  66 (2d Cir.1994)).

              Again, Mr. Walker’s own testimony demonstrates that

  none of the Armor Defendants engaged in conduct that amounted to


                                       17
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 18 of 23 PageID #: 805



  deliberate indifference to a serious medical need.           The three

  named individual defendants employed by Armor are: Dr. Armas,

  Dr. Margos, and Dr. Sanchez.       Mr. Walker admitted that he was

  never treated by Dr. Armas (Mr. Walker had never even met Dr.

  Armas).    (Def. Ex. C at 50:12-18.)       Because Dr. Armas did not

  treat Mr. Walker, Dr. Armas could not have been deliberately

  indifferent to his medical needs.

              Regarding Dr. Margos and Dr. Sanchez, both of whom

  apparently treated Mr. Walker on several occasions while he was

  detained, Mr. Walker’s deposition testimony absolved them of the

  necessary state of mind.      “[T]he subjective element of

  deliberate indifference ‘entails something more than mere

  negligence’ . . . . .”      Hathaway v. Coughlin, 99 F.3d 550, 553

  (2d Cir. 1996) (quoting Farmer v. Brennan, 511 U.S. 825, 835

  (1994)).    “‘[M]ere medical malpractice’ is not tantamount to

  deliberate indifference.”       Id.   To rise to the level of

  deliberate indifference, the alleged medical malpractice must,

  for example, “involve[] culpable recklessness, i.e., an act or a

  failure to act by the prison doctor that evinces ‘a conscious

  disregard of a substantial risk of serious harm[.]’”           Id.

              Mr. Walker has failed to establish that there is a

  genuine issue of material fact that either Dr. Margos or Dr.

  Sanchez committed malpractice rising to the level of culpable

  recklessness.    Mr. Walker testified that his claim against Dr.


                                        18
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 19 of 23 PageID #: 806



  Margos was largely based on his belief that she was “the medical

  director,” and that “she could’ve done a whole lot more if she

  really wanted to.”     (Def. Ex. C at 63:21-25.)       Mr. Walker

  testified that he asked Dr. Margos for an extra mattress, and

  for a cortisone shot, but she declined to provide either, and

  instead offered him only Tylenol and ibuprofen.          (Id. at 64:3-

  14.)   Mr. Walker also testified that he complained to Dr. Margos

  about the delay in receiving a cane, but his testimony is also

  clear that Dr. Margos never denied his request for a cane.            (Id.

  at 53:14-19.)    Mr. Walker’s testimony thus demonstrates that Dr.

  Margos was not deliberately indifferent to his medical needs.

  Rather, Dr. Margos offered Mr. Walker treatment, and Mr.

  Walker’s contention appears to only be that he wanted additional

  or more aggressive treatment.       “An inmate does not have the

  right to treatment of his choice.”          Wright v. Genovese, 694 F.

  Supp. 2d 137, 155 (N.D.N.Y. 2010), aff’d, 415 F. App’x 313 (2d

  Cir. 2011) (citing Dean v. Coughlin, 804 F.2d 207, 215 (2d

  Cir.1986)).    “The fact that [a] plaintiff might have preferred

  an alternative treatment or believes that he did not get the

  medical attention he desired does not rise to the level of a

  constitutional violation.”       Id.    Here, Mr. Walker’s own

  testimony demonstrates that Dr. Margos offered him treatment

  that she felt would alleviate his pain, and thus his claim that

  she was deliberately indifferent fails.


                                         19
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 20 of 23 PageID #: 807



              Likewise, Mr. Walker’s testimony regarding his

  treatment by Dr. Sanchez does not demonstrate that Dr. Sanchez

  was reckless.    Mr. Walker testified that Dr. Sanchez “was just

  following his protocol.”      (Def. Ex. C at 73:9-10.)       Mr. Walker

  further testified that, although Dr. Sanchez did not prescribe a

  second mattress, he did provide Mr. Walker with an extra blanket

  to fold up and put under his hip when he slept.          (Id. at 63:8-

  17.)    And, as he testified with regard to Dr. Margos, Mr. Walker

  also testified that Dr. Sanchez never denied his request for a

  cane.    (Id. at 53:14-23.)     Again, this testimony confirms that

  Mr. Walker may have disagreed with the treatment provided by Dr.

  Sanchez, but the court has been presented with no evidence

  suggesting that Dr. Sanchez was deliberately indifferent to Mr.

  Walker’s medical condition.

              The court has no cause to doubt Mr. Walker’s

  contention that his underlying condition resulted in extreme

  pain while he was detained.       “[H ]owever, it is the particular

  risk of harm faced by the Plaintiff due to a challenged

  deprivation of care, rather than the severity of [his]

  underlying medical condition, considered in the abstract, that

  is relevant” for a claim of deliberate indifference.           Cain v.

  Jackson, No. 05-cv-3914 (LAP), 2007 WL 2193997, at *6 (S.D.N.Y.

  July 27, 2007).     Here, Mr. Walker’s own testimony concedes that

  the two doctors named as defendants who treated him attempted to


                                       20
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 21 of 23 PageID #: 808



  alleviate his pain by providing medication and a blanket to

  place under his hip when he slept.        “The pain and discomfort

  that Plaintiff alleges as a result of the delay in . . .

  receiving [additional] medical care and prescription

  medications, . . . while not minimized by this [c]ourt, is

  simply insufficient to implicate” the Constitution.           Id.

              Accordingly, even if Mr. Walker’s claims of deliberate

  indifference were not procedurally barred, the court would and

  does grant the defendants’ motions for summary judgment on the

  merits.

     III. Plaintiff’s Remaining Claims and Requests for Relief

              In addition to his constitutional claims, Mr. Walker’s

  operative complaint references possible state law claims,

  including negligence by the Armor Defendants.          (See Am. Compl.

  at 3.)    The Second Circuit and the Supreme Court have held that

  in the usual case, “when the federal claims are dismissed[,] the

  ‘state claims should be dismissed as well.’”          In re Merrill

  Lynch Ltd. Partnerships Litig., 154 F.3d 56, 61 (2d Cir. 1998)

  (quoting United Mine Workers v. Gibbs, 383 U.S. 715, 726

  (1966)); see Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350

  n. 7 (1988).    Accordingly, the court has dismissed Mr. Walker’s

  Section 1983 claims for both procedural reasons and on the

  merits, and it will exercise its discretion to dismiss any state

  law claims he could have asserted as well.


                                       21
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 22 of 23 PageID #: 809



              Finally, Mr. Walker seeks “injunctive relief . . .

  restraining the allegedly unlawful policies and practices [from]

  continu[ing].”     (Am. Compl. at 3.)     “[A] n inmate’s transfer from

  a prison facility generally moots claims for declaratory and

  injunctive relief against officials of that facility.”

  Salahuddin v. Goord, 467 F.3d 263, 272 (2d Cir. 2006).            Mr.

  Walker was transferred from the Nassau County Correctional

  Center in June 2016.      (See ECF No. 24, Notice of Change of

  Address.)    As of 2020, he was no longer detained or incarcerated

  at any facility.     (See ECF No. 10, Notice of Change of Address.)

  Accordingly, the court denies as moot Mr. Walker’s request for

  injunctive relief.

                                  Conclusion

              For the foregoing reasons, the defendants’ joint

  motions for summary judgment are GRANTED, and Mr. Walker’s

  claims are dismissed in their entirety.         The Clerk of Court is

  directed to enter judgment in favor of the defendants, to serve

  a copy of this Memorandum and Order and the judgment on Mr.

  Walker at his address of record, to note the service by mailing

  on the docket, and to close this case.         The court certifies

  pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

  Memorandum and Order would not be taken in good faith, and




                                       22
Case 2:15-cv-04794-KAM-ST Document 102 Filed 02/02/21 Page 23 of 23 PageID #: 810



  therefore in forma pauperis status is denied for purposes of an

  appeal.   See Coppedge v. United States, 369 U.S. 438, 444-45

  (1962).

  SO ORDERED.

  Dated:      Brooklyn, New York
              February 2, 2021


                                              /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                       23
